Citation Nr: 1514748	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to September 28, 2005 and in excess of 30 percent from September 28, 2005 through January 18, 2011 for coronary artery disease with chronic congestive heart failure, status post coronary artery bypass graft.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to May 1973 and from August 1973 to July 1989, including service in the Republic of Vietnam.  The Veteran died in July 2013.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for coronary artery disease with chronic congestive heart failure status post coronary artery bypass graft and assigned a 10 percent rating, effective March 15, 2005; a 30 percent rating, effective September 28, 2005; and a 100 percent disability rating, effective January 19, 2011.  

In his March 2012 notice of disagreement, the Veteran asserted that a 100 percent rating was warranted earlier than January 19, 2011.  Thereafter, the RO labeled the claim as "entitlement to an effective date prior to January 19, 2011 for establishment of 100 percent evaluation for service connected" coronary artery disease.  In fact, because the Veteran expressed disagreement with the 10 and 30 percent ratings assigned prior to January 19, 2011, the claim is properly characterized as one for initial higher ratings as reflected on the title page.

As noted above, the Veteran died during the pendency of the appeal.  Prior to the perfected appeal for an initial higher rating for coronary artery disease being certified to the Board, the RO received correspondence in February 2014 from the appellant, indicating a desire to substitute for the Veteran in the matter pending.  The RO granted the motion pursuant to Fast Letter 10-30, Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), which added 38 U.S.C.A. § 521A, substitution in case of death of claimant.  In a March 2015 letter, the RO notified the appellant that it would continue to process the Veteran's appeal to completion with the appellant as the verified substitute claimant.  The Board finds that the appellant has been properly substituted for the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the entire claims file and finds that remand is required for additional development.  Specifically, the Board needs a VA physician to review the claims file and provide a medical opinion estimating of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing) that resulted in dyspnea, fatigue, angina, dizziness, or syncope due to service-connected coronary artery disease.  Prior to obtaining a VA medical opinion, the AOJ should give the appellant another opportunity to identify and submit any additional treatment records that may support the claim for an initial rating higher than the 10 and 30 percent disability ratings currently assigned prior to January 19, 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit all records of the Veteran's evaluation and treatment for coronary artery disease dated from March 2005 to January 2011 that have not already been submitted, or to complete and return an Authorization and Consent to Release Information to allow VA to obtain those records on her behalf.  Of particular interest are any cardiology progress notes, chest x-rays, or reports any echocardiograms, Doppler echocardiograms, or cardiac catheterizations.  Advise the appellant that the Veteran's treatment records from J. Jagadeesan, M.D., appear to be complete.

2.  After giving the appellant an opportunity to identify and submit any outstanding treatment records, provide the Veteran's entire claims file (paper and electronic) and a complete copy of this Remand to a VA cardiologist for review.  Considering medical evidence dated from March 15, 2005 through January 18, 2011 and contemporaneous lay evidence, the cardiologist should use his or her best judgment to estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that resulted in dyspnea, fatigue, angina, dizziness, or syncope due to service-connected coronary artery disease.  Specifically, for the time period of March 15, 2005 through January 18, 2011, the cardiologist should state whether the coronary artery disease resulted in any of the following and identify the applicable date(s):

a) Chronic congestive heart failure; 
b) More than one episode of acute congestive heart failure during a one-year period;
c) Workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope;
d) Workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;
e) Workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;
f) left ventricular dysfunction with an ejection fraction of less than 30 percent;
g) left ventricular dysfunction with an ejection fraction of 30 to 50 percent; and/or
h) evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A complete rationale for all conclusions must be included in the report provided.

3.  The AOJ must ensure that the VA opinion report complies with this remand.  If the report is insufficient, it must be returned to the reviewing cardiologist for necessary corrective action, as appropriate.

4.  After completion of the above, the AOJ should adjudicate the issue of entitlement to an initial rating in excess of 10 percent prior to September 28, 2005 and in excess of 30 percent from September 28, 2005 through January 18, 2011 for coronary artery disease with chronic congestive heart failure, status post coronary artery bypass graft.  If the benefit sought is not granted in full, the appellant and her representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




